DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 1 - 22 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“A method of calculating a proton density fat fraction, PDP, from a water, W, and fat, FP separated magnetic resonance imaging, MRI, based on fat referenced lipid quantification in a region of interest (ROI) and using determination of a reference tissue, the method comprising the step of determining PDFF as:

(F * βf)/R
wherein
F is the fat signal in the ROI provided from the MRI
β f a function providing a ratio between T1 saturation factors of the fat signals in the reference tissue and in the ROI; and
R is representation of the sum of the unsaturated fat and water signals after this sum has been saturated by the saturation factor for fat in the reference tissue”. 

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 - 11, the claims have been found allowable due to their dependencies on claim 1.


c. With respect to claim 12, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:

“A proton density fat fraction, PDFF, calculation apparatus comprising: 
a receiver configured to receive a water, W and fat, F, separated magnetic resonance imaging, MRI; and 
a processor configured to, based on the received water and fat separated MRI, and based on fat-referenced lipid quantification in a region of interest (ROI) and using determination of a reference tissue, determine the PDFF as 

(F * βf)/R
wherein
F is the fat signal in the ROI provided from the MRI, 
βf is a function providing a ratio between T1 saturation factors of the fat signals in the reference tissue and in the ROI; and
R is a representation of the sum of the unsaturated fat and water signals after this sum has been saturated by the saturation factor for fat in the reference tissue”.

in combination with the rest of the limitations of the claim. 
d. With respect to claims 13 - 22, the claims have been found allowable due to their dependencies on claim 12.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone 
number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Frederick Wenderoth/ 
Examiner, Art Unit 2852

/WALTER L LINDSAY JR/          Supervisory Patent Examiner, Art Unit 2852